Citation Nr: 1117104	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD, with a 0 percent evaluation effective November 8, 1999.  A subsequent July 2006 RO decision increased the Veteran's evaluation for PTSD to 10 percent disabling, effective November 8, 1999.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2009.  A transcript of the hearing is of record.  At his hearing, the Veteran claimed erectile dysfunction.  Hearing transcript, page 5.  This matter is referred to the RO for any appropriate action.  

The case was REMANDED in November 2009 for additional development.  That development was not accomplished, but additional information has since been received by the Board so that further development is again in order.   

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for his service-connected PTSD.  At his September 2009 hearing the Veteran testified that he experiences sleeping problems, nightmares, feelings of worthlessness, thoughts of suicide, nervousness, and depression, which he stated have increased in severity.

This case must be remanded.  Numerous VA treatment records dated from 1999 to 2009 note that the Veteran has been given impressions of PTSD and suffers from symptoms related to PTSD, but also that he has a history of PTSD and several other psychiatric disorders.  These records, some of which were used to increase the Veteran's rating in 2006, refer to treatment of PTSD symptoms of anxiety and depression.  A September 2001 private psychiatric evaluation conducted in conjunction with the Veteran's Social Security Administration (SSA) disability claim notes that the Veteran's chief complaints were PTSD and depression and that, following a mental status examination, he was given diagnoses of PTSD, characterized by insomnia, nightmares, detachment from people, re-living the trauma, and anxiety, and major depressive disorder.  A November 2001 SSA decision shows that the disability benefits were granted based on a primary diagnosis of anxiety-related disorders and a secondary diagnosis of affective/mood disorders.  A VA examination was conducted in February 2007; however, the examiner opined that the Veteran has serious credibility issues that interfere with a making a clear diagnosis of emotional distress.  Diagnoses of malingering and polysubstance abuse were given.  

Thus, because the Veteran's psychiatric disability picture is at best muddled, another VA psychiatric examination is necessary to determine the nature and severity of his service-connected PTSD, and whether he has any other psychiatric disorders that are part and parcel of his service-connected PTSD or whether they are separate and distinct disorders.  See 38 C.F.R. § 3.159(c)(4).  The Board notes that the Court has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

In compliance with the Board's previous November 2009 remand, the Veteran was scheduled for a VA examination in February 2010.  The record shows that he did not report for that examination, and he was properly informed of the consequences of this action in a supplemental statement of the case dated in February 2011.  The Veteran's case was then sent to the Board for final appellate review.  

Since that time, the Board has received notification that the Veteran has been hospitalized at a VA facility for psychiatric problems in 2010.  These reports are not of record.  Therefore, the RO should seek to obtain and associate with the claims file any available VA treatment records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Given this information, the Veteran will be afforded another opportunity to attend a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA inpatient and outpatient treatment reports since August 2009.  

2.  Schedule the Veteran for a VA psychiatric examination with a different VA examiner than the one who conducted the February 2007 examination to evaluate the current nature and severity of the Veteran's service-connected PTSD.  

In addition, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric pathology other than PTSD is part and parcel of the service-connected psychiatric disability.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail.  If the examiner cannot separate service-connected from nonservice-connected psychiatric symptoms, the examiner should so state and explain why.  The examiner should assign an appropriate Global Assessment of Functioning (GAF) score reflecting the current severity of the Veteran's impairment in social and industrial functioning and provide an explanation for the score assigned,  and specifically opine as to whether the Veteran's service-connected psychiatric disorder renders him unemployable or to the extent that it interferes with employment.  The rationale for all opinions must be explained in detail, particularly if the diagnosis conflicts with previous diagnoses.

A complete rationale must be provided for the medical opinion.  The claim folder must be made available to the examiner for review in conjunction with the examination.

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated, taking into consideration the holding in Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, given that the Veteran receives SSA benefits due to anxiety-related disorders, the RO/AMC should take all appropriate action regarding the development for a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   If the claim remains denied, the RO/AMC should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


